


109 HCON 343 : Recognizing the 50th anniversary of the

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		109th CONGRESS
		2d Session
		H. CON. RES. 343
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2006
			Received
		
		CONCURRENT RESOLUTION
		Recognizing the 50th anniversary of the
		  Commission on Independent Colleges and Universities.
	
	
		Whereas the Commission on Independent Colleges and
			 Universities is a voluntary consortium of more than 100 nonprofit, private
			 institutions of higher education located in New York;
		Whereas the Commission on Independent Colleges and
			 Universities was founded in 1956 to develop a consensus among a diverse
			 membership of independent institutions of higher education and to
			 advance higher education public policy;
		Whereas the Commission on Independent Colleges and
			 Universities represents 109 member campuses with more than 450,000 enrolled
			 students, including 300,000 residents of New York;
		Whereas the Commission on Independent Colleges and
			 Universities produces several informative publications for students, parents,
			 and schools about member colleges and universities, college admissions, and
			 financial aid;
		Whereas the Commission on Independent Colleges and
			 Universities is one of the largest organizations of independent sector
			 institutions of higher education in the world; and
		Whereas the member institutions of the Commission on
			 Independent Colleges and Universities provide access to high-quality education
			 and opportunity for hundreds of thousands of students: Now, therefore, be
			 it
		
	
		That Congress recognizes the Commission on
			 Independent Colleges and Universities for 50 years of service and contributions
			 to higher education and higher education public policy.
		
	
		
			Passed the House of
			 Representatives December 7, 2006.
			Karen L. Haas,
			Clerk.
		
	
